Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 





Claim Rejection- 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 10-22 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vega (Pub No. 20170134898) and further in view of Alanis (Pub No. 2018/0262907). 
Regarding claim 1, Vega discloses a non-transitory machine-readable medium storing instructions which, when executed, cause one or more processors of a data processing system to perform operations comprising: launching a user interface on an electronic device (Para. 60 & Fig. 5C: User interface shows tracking device-510), the user interface to enable determination of a location of a wireless accessory that is associated with the electronic device (Para. 5 & 60 & Fig. 5C: Mobile device shows tracking device-510); generating a set of public keys included within a signal broadcast by the wireless accessory, the signal broadcast during a first period (Para. 30: Broadcasting a beacon signal (public keys) at a first time period interval); sending hashes of the set of public keys to a server with a request to return data that corresponds with the set of public keys (Para. 55 & Fig. 4: Hash of the beacon signal to the tracking server-406) & (Para. 59: The mobile device 404 provides 428 an indication that the tracking device 402 is lost, and, in response, the tracking server 406 accesses the stored location history associated with the tracking device and is provided 430 by the tracking server 406 to the mobile device 404); processing the location data to determine a probable location for the wireless accessory (Fig. 4: Receiving location history data from the server-430) & (Para. 59); and displaying the probable location for the wireless accessory via the user interface (Para. 59-60 & Fig. 5C: Mobile device shows tracking device-510).
Vega is silent regarding in response to receipt of location data from the server, decrypting the location data using a private key associated with the set of public keys. 
In a similar field of endeavor, Alanis discloses in response to receipt of location data from the server, decrypting the location data using a private key associated with the set of public keys (Para. 36: GPS data from the server and encrypting, then decrypting the location data using a private key with the set of public keys).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the location verification system of Alanis’s disclo disclosure with the device tracking system, as taught by Vega. Doing so would have resulted in safely and securely exchange device’s location information between multiple known devices to find/ track one device from another. 
Regarding claim 10, Claim 10 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 27, Claim 10 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2 & 11, Vega continues to discloses the wireless accessory is paired with the electronic device and the set of public keys is generated based on a shared secret established between the wireless accessory and the electronic device during pairing (Para. 52: Device pairs & beacon signal sent & Para. 30: Broadcasting a beacon signal- public keys).  
Regarding claim 3 & 13, Vega continues to discloses the wireless accessory and the electronic device are registered with an online account and the private key and at least one of the public keys are stored in a keystore associated with the online account (Para. 52-53: beacon signal- public keys & Para. 42: Device tracking account).
Regarding claim 4 & 21, Vega discloses processing the location data to determine a probable location for the wireless accessory includes triangulating the probable location from multiple detected locations for the wireless accessory (Para. 6 & 20: Triangulating the probable location-Approximate last known location).  
Regarding claim 5 & 22, Vega discloses processing the location data to determine a probable location for the wireless accessory additionally includes processing signal strength (Para. 26 & 20 & 30: Signal strength & Triangulating the probable location-Approximate last known location).
Regarding claim 12, Vega discloses the one or more processors are to send hashes of the set of public keys to the server with the request to return data that corresponds with the set of public keys (Para. 30: Broadcasting a beacon signal (public keys) at multiple time period interval).

Claims 6-9 & 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vega (Pub No. 20170134898) and further in view of Alanis (Pub No. 2018/0262907) and further in view of Krishnan (Pub No. 2019/0037469).
Regarding claim 6 & 23, Vega discloses the set of public keys included within the signal broadcast during the first period is a first set of public keys (Para. 30: Broadcasting a beacon signal (public keys) at a first time period interval) and in response to receiving an indication from the server that location data for the wireless accessory is not available for the first set of public keys and requesting location data from the server using hashes of the second set of public keys (Para. 53: Output beacon signals at a periodic intervals & Para. 52 & 57: mobile device 404 can provide post-lost locations to the tracking server 406 periodically. Beacon signals send to the server).
Vega is silent regarding generating a second set of public keys included within the signal during a second period.
Krishnan discloses generating a second set of public keys included within the signal during a second period (Para. 60: second set of public keys included in the beacon).
At the time of filling, it would have been obvious to use multiple public keys to identify the location of the devices in a wireless system.
Regarding claim 7 & 24, Vega discloses the second period is before the first period in time (Para. 53: Periodic interval- one period is before another). 
Regarding claim 8 & 25, Vega discloses the second period is after the first period in time (Para. 53: Periodic interval- one period is before another).  
Regarding claim 9 & 26, Vega is silet regarding the operations additionally comprising receiving a notification from the server indicating that a wireless beacon including a public key in the second set of public keys has been detected.
Krishnan discloses the operations additionally comprising receiving a notification from the server indicating that a wireless beacon including a public key in the second set of public keys has been detected (Para. 60: beacon including a public key in the multiple set of public keys).
At the time of filling, it would have been obvious to use multiple public keys to identify the location of the devices in a wireless system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/            Primary Examiner, Art Unit 2648